Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

37 C.F.R. § 1.114
	A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communications filed 20 January 2022 and 03 March 2022. Claims 1-102 have been canceled without prejudice or disclaimer. Claims 103 and 104 have been amended. Claims 103-110 are pending in the instant application and currently under examination.

37 C.F.R. § 1.98
	The information disclosure statements filed 03 March 2022, and 18 April 2022, have been placed in the application file and the information referred to therein has been considered.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Amended claims 103-110 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. Amended claim 103 is directed toward a method of treatinq a subject for a critical or severe form of a disease involvinq hypercytokinemia caused by severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2), the method comprisinq: (a) determining the level of CCL5/RANTES in a test sample obtained from the subject, and (b) administerinq to the subject leronlimab (PRO-140) to treat the subject for the critical or severe form of the disease involvinq hypercytokinemia caused by SARS-CoV-2. As previously set forth, the reference to step (a) is confusing because the claims fail to provide any correlation between CCL5/RANTES levels and disease severity. What levels of elevated CCL5/RANTES require leronlimab administration? Which parameters are associated with successful treatment? Without further clarification the skilled artisan cannot readily ascertain the importance and relevance of any particular CCL5/RANTES level. Appropriate clarification is required. Applicant’s amendment failed to address this concern.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Enablement
Claims 103-110 are rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are directed toward a method of treatinq a subject for a critical or severe form of a disease involvinq hypercytokinemia caused by severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2), the method comprisinq: (a) determining the level of CCL5/RANTES in a test sample obtained from the subject, and (b) administerinq to the subject leronlimab (PRO-140) to treat the subject for the critical or severe form of the disease involvinq hypercytokinemia caused by SARS-CoV-2.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965).
	The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The disclosure fails to provide adequate guidance pertaining to the correlation of any given CCL5/RANTES concentration with disease severity. Data was provided from a limited sample set involving 10 normal subjects and eight COVID-19 subjects. Normal RANTES values ranged between 322-427 and COVID-19 subjects had quantities varying between 423-6608. However, no correlation was provided between CCL5/RANTES levels and disease severity. In fact, during PRO-140 treatment as clinical indicators improved, RANTES levels did not drop accordingly.
2)	The disclosure fails to provide any working examples demonstrating a strong correlation between CCL5/RANTES levels and disease severity in COVID-19 patients. While CCL5/RANTES levels generally appear to be elevated in severe disease, nevertheless, the disclosure fails to provide a strong correlation between CCL5/RANTES levels and disease progression/severity. The disclosure also fails to provide any parameters associated with clinical success. How will the skilled artisan know if the treatment was successful?
3)	The prior art teaches that CCL5/RANTES levels are elevated regardless of disease severity. Zhao et al. (2020) reported that RANTES/CCL5 levels were significantly elevated during the early stages of infection in patients with mild but not severe disease. RANTES concentrations were elevated in most patients with mild disease whereas patients with severe disease had lower levels. An additional study by Balnis et al. (2021) demonstrated that RANTES levels were negatively associated with severe disease outcomes whereas plasma IL1RA and IL8 were positively associated. Horspool et al. (2021) reported that severe disease was associated with significantly decreased levels of RANTES. Thus, the precise role of RANTES/CCL5 in assessing disease severity remains to be elucidated.
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that undue experimentation would be required to practice the claimed invention. Applicant’s amendment did not address the aforementioned factors.

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Amended claims 103-110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-12, and 19 of U.S. Patent No. 11,045,546, in view of Yen et al. (2006). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward a method of treatinq a subject for a critical or severe form of a disease involvinq hypercytokinemia caused by severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2), the method comprisinq: (a) determining the level of CCL5/RANTES in a test sample obtained from the subject, and (b) administerinq to the subject leronlimab (PRO-140) to treat the subject for the critical or severe form of the disease involvinq hypercytokinemia caused by SARS-CoV-2. Claim 104 requires determination of the level of CCL5/RANTES in a control sample from a healthy subject. Claim 105 is directed toward obtaining reference values corresponding to CCL5 levels. Claims 106-110 are simply directed toward art-recognized methods for determining CCL5 levels (e.g., flow cytometry). 
	The ‘546 patent discloses a method of normalizing CD4/CD8 T cell ratios in a subject infected with SARS-CoV-2 wherein said subject has severe COVID-19 and/or hypercytokinemia comprising administering leronlimab (PRO-140) to said subject. Claims 1, 4, and 19 disclose the administration of PRO-140 to a SARS-CoV-2 subject. Claims 8-12 disclose the administration of PRO-140 to a SARS-CoV-2-infected subject suffering from severe COVID-19. Said subject displays various one or more symptoms associated with severe COVID-19 (e.g., cough, muscle pain, ARDS, etc.). Thus the ‘546 patent discloses the administration of leronlimab to SARS-CoV-2-infected patients suffering from severe COVID-19. The methods of the patent involve the administration of the same antibody to said patients. Although this patent does not disclose measuring CCL5/RANTES levels in patients, nevertheless, Yen et al. (2006) teaches that severe coronavirus infections typically are associated with elevated cytokine levels (e.g., CCL5/RANTES). Therefore, one of ordinary skill in the art would have been motivated to incorporate an additional CCL5/RANTES measuring step into the treatment method of the ‘546 patent to assess if leronlimab administration was effective at reducing hypercytokinemia. Accordingly the claims are not patentably distinct. Applicant traverses and submits the claim amendment distinguish over the ‘546 patent. This argument is clearly not convincing for the reasons of record set forth supra.

	Amended claims 103-110 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 97-100 and 104-107 of copending Application No. 17/176,657 in view of Yen et al. (2006) and Jacobson et al. (2010). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward a method of treatinq a subject for a critical or severe form of a disease involvinq hypercytokinemia caused by severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2), the method comprisinq: (a) determining the level of CCL5/RANTES in a test sample obtained from the subject, and (b) administerinq to the subject leronlimab (PRO-140) to treat the subject for the critical or severe form of the disease involvinq hypercytokinemia caused by SARS-CoV-2. Claim 104 requires determination of the level of CCL5/RANTES in a control sample from a healthy subject. Claim 105 is directed toward obtaining reference values corresponding to CCL5 levels. Claims 106-110 are simply directed toward art-recognized methods for determining CCL5 levels (e.g., flow cytometry). 
	The ‘657 application discloses a method of treating a subject for a critical or severe form of a disease involving hypercytokinemia, the method comprising: administering to the subject a CCR5/CCL5 interaction inhibitor to treat the subject for critical or severe form of the disease involving hypercytokinemia (claim 97). Claims 98 and 99 reference a disease involving the overproduction of immune cells and pro-inflammatory cytokines into the lungs of the subject (claim 98) wherein said disease is caused by an infection (claim 99). The infection may be viral (claims 100 and 104), in particular, a coronavirus or HIV infection (claim 105). Claim 106 further characterizes the disease as acute respiratory distress syndrome (ARDS), sepsis, systemic inflammatory response syndrome (SIRS), or toxic shock syndrome. Finally, claim 107 references the administration of a CCR5 antagonist.
	Although the ‘657 application does not disclose measuring CCL5/RANTES levels in patients or the administration of leronlimab, nevertheless, Yen et al. (2006) teaches that severe coronavirus infections typically are associated with elevated cytokine levels (e.g., CCL5/RANTES) while Jacobson et al. (2010) teach that leronlimab administration provides a favorable clinical outcome when administered to HIV-infected patients. Therefore, one of ordinary skill in the art would have been motivated to incorporate an additional CCL5/RANTES measuring step into the treatment method of the ‘657 application since Yen et al. (2006) teach that coronavirus infections are frequently accompanied by hypercytokinemia, including the over-production of CCL5/RANTES. One of ordinary skill in the art would have also been motivated to treat patients with an CCR5 antagonist, such as leronlimab, to reduce the level of cytokines responsible for hypercytokinemia. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Thursday from 10:30 AM to 9:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                                30 May 2022